Citation Nr: 1747782	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-635 10	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.S. § 1151 for mitral valve prolapse and regurgitation.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1982 and from October 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2015, February 2016, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas (Agency of Original Jurisdiction (AOJ)).

In July 2017, the Veteran testified before the undersigned Veterans Law Judge during a video hearing held at the RO. A transcript of this proceeding is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this case should take into consideration the existence of this record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The competent evidence of record fails to show that the Veteran's mitral valve prolapse and regurgitation were caused by VA medical treatment.

2. VA did not fail to diagnose and/or treat a preexisting heart disease or injury, or mitral valve prolapse and regurgitation, and a physician exercising the degree of skill and care ordinarily required of the medical profession rendered appropriate medical treatment to the Veteran.

3. The Veteran did not suffer any new or additional disability associated with a heart disability, to include mitral valve prolapse and regurgitation, as a result of (not proximately caused by) VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for mitral valve prolapse and regurgitation are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

VA also has a duty to assist a Veteran in the development of the claims. That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, Social Security Administration records, service personnel records, VA treatment records, private treatment records, and VA examination reports. The Veteran was afforded several VA examinations for his pending claims, most recently in November 2015.

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). 

Compensation under 38 U.S.C.S. § 1151 for mitral valve prolapse and regurgitation.

38 U.S.C.A. § 1151 is VA's medical malpractice statute, which compensates claimants who suffer "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA. Such benefits are to be awarded in the same manner as if the "additional disability ... were service-connected." See 38 U.S.C.A. § 1151(a); see also Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010). 

The current provisions of 38 U.S.C.S. § 1151 make clear that compensation may only be awarded for a "qualifying additional disability" that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable.

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable. 

The regulations provide that, benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. The additional disability or death must not have been due to the failure to follow medical instructions. 38 C.F.R. § 3.361.

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed. Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen. The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2). The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

As in this case, when compensation is claimed for the continuance or natural progress of a disease or injury, the care, treatment, or examination furnished by VA cannot be said to have caused additional disability unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). In other words, the assertion and facts to be proved are that: (1) VA failed to diagnose and/or treat a preexisting disease or injury, (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment, and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered. VAOPGCPREC 05-01.

The specific requirements of 38 U.S.C.S. § 1151 and its implementing regulations were addressed in a precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit). Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013). Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable. Id. at 1377.

With respect to the first part of the Viegas test, VA determines whether a qualifying additional disability exists by comparing a claimant's condition immediately prior to undergoing medical or surgical treatment to his condition after such care has ceased. 38 C.F.R. § 3.361(b). The claimant then bears the burden of meeting the remaining parts of the test.

To prevail under the second Viegas element, the claimant must demonstrate a "causal connection" between his qualifying additional disability and the medical care that he received through VA. Merely showing that an additional disability arose in the wake of VA medical care is insufficient to establish such a connection. 38 C.F.R. § 3.361(c). Nevertheless, the Federal Circuit has emphasized that the claimant's injury does not have to be "directly" caused by the actual "provision" of medical care by VA personnel but, rather; may also be caused when an injury occurs in a VA facility because of VA negligence. See Viegas, 705 F.3d at 1378. 

To prevail under the third and final Viegas element, the claimant must demonstrate that his qualifying additional disability was proximately caused by VA's failure to exercise the degree of care expected of a reasonable health care provider, or to furnish the hospital care, medical treatment, or surgery, without his informed consent; or by an event not reasonably foreseeable.

In this case, the Veteran contends that the VA failed to properly diagnose his heart condition which resulted in mitral valve prolapse and mitral valve regurgitation. The Veteran stated that he had been receiving treatment for hypertension and high blood pressure prior to surgery. He asserts that, in 2008, he went to receive a medical clearance for a job as a truck driver and was told that he needed surgery. The Veteran stated "the diagnosis for my heart, uh, actually came kind of suddenly. I was going down to apply for a job and I thought it was a clearance for a job. When I got there I was informed that it was a, uh, preparation for mitral valve surgery."

In his 2017 board hearing the Veteran stated "if the, if the attention had been given to me sooner maybe this might have been avoided. And then, once again, even in situation after the surgery if more attention had been given to me at, at that time, I wouldn't be facing the issues I'm facing now." The Veteran has also contended that the VA physicians did not exercise the proper level of care by not prescribing a cardiac rehabilitation regime after his surgery. The Veteran has continued complaints of shortness of breath and weakness since his surgery.

According to the Veteran's treatment records, he was diagnosed with mitral valve prolapse and mitral valve regurgitation in 2008. Following the diagnosis, the Veteran received care from his primary care physician and the Memphis VA cardiology department. This consisted of medications, routine testing, including cardiograms and stress tests, and monitoring of the Veteran's condition during visits. In April 2014, the Veteran underwent surgery for mitral valve prolapse and mitral valve regurgitation. The Veteran was discharged in stable condition with continued follow-up care and medications. The Veteran has continued to receive VA treatment for mitral valve prolapse and regurgitation since that time. 

In a November 2015 VA examination, the examining physician conducted an in-person evaluation of the Veteran regarding his 1151 claim. The physician also reviewed all of the Veteran's treatment records, including pre and post surgery treatment. The physician diagnosed the Veteran with "mitral valve prolapse and mitral valve regurgitation via Echo in 2008. Was followed by PCP (primary care physician) and Memphis VA cardiology. F/U included meds, echo cardiograms, thransthoracic echo cardiograms, stress tests, EKG's and close monitoring of symptoms with visits. Main symptoms were described as shortness of breath. He had other conditions contributing to this symptom including obstructive lung disease per PFTs, obstructive sleep apnea, obesity, and chronic foot disorder which hindered exercise. With continued symptoms it was decided to pursue surgical correction. Pre-op included carotid studies, stress test and cardiac catheterization. Stress test did not reveal any ischemia and catheterization revealed no significant obstruction coronary disease." 

The examiner noted that the "Veteran postponed surgery due to family circumstances. The surgical repair which comprised an annuloplasty was completed" on April 29, 2014. Additionally, the examiner stated that "his post op course required medications and monitoring but he was discharged in stable condition. He has had follow-up since along with a repeat echo cardiogram. He has participated in cardiac rehab several times on a limited basis. He still has shortness of breath and feels weak especially in his legs."

The examining physician determined that there was "no objective evidence that his mitral valve prolapse or regurgitation was made worse or was caused by or the result of treatment by the Memphis VA. He was closely monitored. As soon as a murmur was detected appropriate studies and referrals were made."

The examining physician also determined that there was "there is no evidence that any additional disability resulted from carelessness, negligence, lack of skill or similar incidence of fault on the part of the attending VA personnel. From my discussion of the case with my fellow physicians and review of the records, medical standard of care was met by the VA at Memphis. VA medical care was excellent. No additional disability found."

The examiner found no evidence of a failure on the part of the VA to timely diagnose and or properly treat the claimed disease or disability, or allowed the disease or disability to continue to progress." The examiner determined that "the Memphis VA performed follow-up, timely consultations and treatment."

The Veteran's VA treatment records support this conclusion. The treatment records demonstrate ongoing cardiac care, with EKGs, stress tests, echo cardiograms, and medication, from surgery to present. The VA prescribed appropriate tests, monitored the Veteran with monthly medical appointments or consults regarding his condition., and continued with follow-up care and cardiac rehabilitation. The Veteran continued with rehabilitation on a limited basis due to his bilateral foot disability. The Veteran's rehabilitation was discontinued in December 2014. Cognizant of the Veteran's feet disabilities, the VA physicians made referrals to provide the Veteran with rehabilitation services through physical therapy, which focused on conditioning exercises and weight management.

Throughout the recovery, the Veteran reported "that he is doing well however still feels deconditioned. Shortness of breath with his daily activities, this has been stable post surgery with no symptoms of CHF, he has not been as active during his post surgical period. He denies any anginal chest pains or LL selling. Has attempted cardiac rehabilitation. He has added a significant amount of weight and has OSA." See Treatment Notes, dated January 14, 2016. The Board finds this is consistent with the VA examiner's findings that "he had other conditions contributing to this symptom including obstructive lung disease per PFTs, obstructive sleep apnea, obesity, and chronic foot disorder which hindered exercise."

After review of the record, the Board finds that compensation under 38 U.S.C.A. § 1151 for mitral valve prolapse and regurgitation is not warranted. 

The competent evidence of record does not show that the treatment provided to the Veteran was negligent or contributed to his mitral valve prolapse and regurgitation or any post-surgery symptoms. The Board has considered the private and VA medical evidence from prior to and following the initial diagnosis in 2008 and the 2014 surgery, but the competent evidence does not indicate a causative link between the Veteran's mitral valve prolapse and regurgitation and treatment rendered during that time. Rather, the evidence shows that the treatment was appropriate and timely, and did not cause the Veteran's heart condition, to include the Veteran's mitral valve prolapse and regurgitation, or any post-surgery symptoms.

The Board acknowledges the Veteran's assertion that his mitral valve prolapse and regurgitation resulted from the failure of the VA to diagnose and treat the heart condition earlier, to include not addressing his complaints of shortness of breath and fatigue, as well as assertions regarding his post-surgery treatment. However, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of mitral valve prolapse and regurgitation, including any connection between the Veteran's complaints of shortness of breath and mitral valve prolapse and regurgitation, require medical testing and expertise to determine. In any event, the Board places greater probative weight to the opinion of the November 2015 VA examiner who has greater expertise than the Veteran in evaluating the proper standard of medical care and the appropriateness of the post-surgical treatment.

Accordingly, his opinion as to the diagnosis and etiology of his mitral valve prolapse and regurgitation is not competent medical evidence, and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.

In summary, the competent evidence fails to show that the Veteran's mitral valve prolapse and regurgitation was caused by VA medical treatment. Accordingly, the preponderance of the evidence is against the claim, and entitlement to compensation under 38 U.S.C.S. § 1151 is denied. The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.S. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Compensation under 38 U.S.C.S. § 1151 for mitral valve prolapse and regurgitation is denied.


REMAND

As for the TDIU claim on appeal, the Veteran has reported difficulty in securing or maintaining gainful employment due to his disabilities. The Veteran has several pending claims for disabilities which need to be considered in order to properly adjudicate his TDIU claim. As the pending claims could affect entitlement to TDIU benefits, the issue of entitlement to TDIU should also be deferred for development of the inextricably intertwined issues pending appeal. As such, this claim must be remanded to adjudicate the Veteran's other pending claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate all pending claims.

2. To the extent possible, the AOJ should defer readjudicating the claim for entitlement to TDIU until resolution of the pending appeals for entitlement to service connection for hypertension with headaches (now claimed as hypertension and cardio), fatigue due to undiagnosed illness (also claimed as Persian Gulf Presumptive Illnesses), and insomnia.

Consideration should be given to the Veteran's lay statements, as well as the evidence contained in the Veteran's Social Security Administration records. These documents should be specifically addressed in the AOJ's findings regarding to entitlement to TDIU.

3. If the benefit of entitlement to TDIU is not granted in full, furnish the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


